UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-4406



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DAVID HEATH DOVE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  Joseph Robert Goodwin,
District Judge. (CR-04-62)


Submitted:   March 3, 2006                 Decided:   March 29, 2006


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory J. Campbell, CAMPBELL LAW OFFICES, Charleston, West
Virginia, for Appellant. Charles T. Miller, Acting United States
Attorney, W. Chad Noel, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              David Heath Dove appeals his eighty-four month sentence

imposed following a guilty plea for two counts of distribution of

cocaine, in violation of 18 U.S.C. § 841 (2000).            We affirm.

              On appeal, Dove contends that the sentence imposed by the

district court erroneously relied on facts that he did not admit

to, in violation of his Sixth Amendment rights.                  After United

States v. Booker, 543 U.S. 220 (2005), courts must calculate the

appropriate guideline range, consider the range in conjunction with

other relevant factors under the guidelines and 18 U.S.C. § 3553(a)

(2000), and impose a sentence.           If a court imposes a sentence

outside the guideline range, the district court must state its

reasons for doing so.         United States v. Hughes, 401 F.3d 540, 547

(4th Cir. 2005).        This remedial scheme applies to any sentence

imposed under the mandatory guidelines, regardless of whether the

sentence violates the Sixth Amendment.          Id. (citing Booker, 125 S.

Ct. at 769).       This court should review a sentence imposed pursuant

to § 3553 to determine whether it is reasonable.                Booker, 125 S.

Ct. at 764-67.

              In sentencing Dove, the district court expressly treated

the sentencing guidelines as advisory, considered the factors

listed   in    §   3553(a),   and   sentenced   Dove   within    the   properly




                                     - 2 -
calculated guidelines range, and below the statutory maximum* for

the   offense.            Accordingly,    we    conclude     Dove’s   sentence    was

reasonable.         See Hughes, 401 F.3d at 546-47 (noting after Booker,

sentencing courts should determine the sentencing range under the

guidelines, consider the other factors under § 3553(a), and impose

a reasonable sentence within the statutory maximum).                  We therefore

affirm Dove’s sentence. We dispense with oral argument because the

facts       and   legal    contentions    are     adequately    presented    in   the

materials         before    the   court   and     argument    would   not   aid   the

decisional process.



                                                                            AFFIRMED




        *
      The statutory maximum for § 841 is twenty years.                       See 18
U.S.C. § 841 (2000).

                                          - 3 -